Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s reply filed on 5/11/22 is acknowledged.  Claims 8-20 were canceled.  Claims 21-24 were added.  Claims 1-7 and 21-24 are pending and are under examination.  
Response to Reply
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 is rejected because the scope of the claim is unclear.  While applicant pointed out e.g., [0042] and figs. 1A and 1B of applicant’s published application, the disclosure does not clarify how each side (first, second and third) comprises a vertical sidewall of the vessel, and the third side meets both the first and second side of the vessel.  
Claim 23 is rejected because claiming a vacuum does not structurally further define the claimed detector, which is directed to an apparatus.  The claim will be given the appropriate weight and interpreted as intended use and/or functional claim language. 
Prior Art Rejection
In light of applicant’s claim amendments and argument, the prior art rejection is withdrawn, and new rejections follow.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-7 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bradwell et al. (“Bradwell,” US 4889815, newly cited).
As to claim 1, Bradwell discloses in fig. 4-7, an optical detector, comprising: a vessel (e.g., cuvette) for containing a liquid sample; a light source (e.g., xenon flash discharge tube, or light emitting diode) on a first side of the vessel; a first sensor (further detector) on a second side of the vessel opposite the first side of the vessel and along a light path of the light source, with the first sensor located directly across the vessel from the light source3; and a second sensor (e.g., photo diode detector) on a third side of the vessel at an angle .theta. with respect to the light path.  See e.g., col. 3, line 1 et seq.
As to claims 2 and 3, see cuvette has optical windows in col. 3, lines 25-34. 
As to claims 6, 7 and 22, see e.g., col. 3, lines 33-48. 
As to claims 21 and 23, see 112 rejection above. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bradwell in view of Xiao et al. (“Xiao,” US Pub. No. 2010/0167412, newly cited).
See Bradwell above.
Bradwell does not specifically disclose a multi-color light emitting diodes.  Xiao discloses in e.g., [0052], a sensor system comprised of at least one light source 40, which can be any means that is capable of emitting light energy. Many light sources 40 may be selected for this application, such as multi-color LEDs, diode lasers, or miniature light bulbs. For the purpose of signal normalization, the light source 40 should be capable of emitting two colors of light. This can be achieved by using a multi-color LED or multiple LEDs and other light sources.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the light source with a multi-color LED or multiple LEDs because using a light source capable of emitting two colors of light would achieve signal normalization (e.g., [0052] of Xiao). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bradwell in view of Petrilla et al. (“Petrilla,” US Pub. No. 2007/0116595, newly cited).
See Bradwell above.
While Bradwell discloses an apparatus (“housing”) containing the first and second sensors in e.g., fig. 4 and col. 2, line 30 et seq., Bradwell does not specifically disclose a baffle between the first or second side of the vessel, and the first or second sensor.  Petrilla discloses in e.g., [0056] et seq., a diagnostic test system 74 includes three optical detectors 76, 78, 80 that are aligned with respective ones of the capture regions 82, 84, 86 when the test strip 75 is loaded within the housing 60 (see FIG. 5). Each of the optical detectors 76-82 includes a respective lens 88, 90, 92, a respective optical filter 94, 96, 98, and a respective pair of baffles 100, 102, 104. When the test strip 75 is loaded in the receptacle 68 of the housing 60 (see FIG. 5), the lenses 88-92 focus the light from the views of the corresponding capture regions 82-86 onto the active areas of the optical detectors 76-80. The optical filters 94-98 are configured to selectively transmit light within respective wavelength ranges that encompass the wavelength ranges of light respectively emitted by the fluorescent labels that are respectively immobilized in the capture regions 82-86. The pairs of baffles 100-104 block light that is emitted or reflected from areas outside the corresponding views of the capture regions 82-86 and thereby prevent such light from reaching the active areas of the optical detectors 76-80.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include a baffle between the first sensor and second side of the vessel, and another baffle between the second sensor and the third side of the vessel because the baffles block light that is emitted or reflected from areas outside the corresponding views of the capture regions (“light path” or “light source”), and thereby prevent such light from reaching the active areas of the optical detectors (e.g., [0056] of Petrilla). 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Bradwell in view of Sigel, Jr. et al. (“Sigel,” US 5250095, newly cited).
See Bradwell above.
Bradwell does not specifically disclose the vessel is sealed with a rubber cap.  Sigel discloses in e.g., col. 7, lines 5-10, rubber stoppers 22 and 24 seal vessel 14 from contamination while allowing inlet 18, outlet 20 and fiber 10 to pierce the vessel 14. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include a rubber seal because it would seal vessel from contamination (e.g., col. 7, lines 5-10 of Sigel). 
Response to Arguments
Applicant’s arguments, see p. 5-8, filed 5/11/22, with respect to the prior rejection have been fully considered and are persuasive.  The prior rejection has been withdrawn. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



8/13/2022